DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
 
Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed February 24, 2022 have been entered into the file. Currently, claims 1-3, 6-7, and 20 are amended, claims 4-5 and 8-19 are cancelled, and claim 21 is new; resulting in claims 1-3, 6-7, and 20-21 pending for examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 27, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (WO 2015/045367)1,2,3 in view of Ammirati (US 2011/0070422)3, Sasaki (US 2002/0098756)3, Lilly (US 5416958)3, and Yoneda (US 2002/0114919)3.
With respect to claims 1-3, 6-7, and 20, Ashida teaches a napped artificial leather for use as a surface material for clothing, shoes, articles of furniture, car sheets, general merchandise, and the like which has excellent pilling resistance (paragraph [0001]). The napped artificial leather includes a fiber sheet obtained by impregnating a first elastic polymer into a nonwoven fabric that is an entangled body of ultrafine fibers with a fineness of 1 dtex or less, wherein the fiber sheet includes, on one or both surfaces thereof, a napped surface obtained by the ultrafine fibers, and further includes a second elastic polymer fixed to the basal potions of the napped ultrafine fibers and is unevenly distributed on a surface layer of the fiber sheet (paragraph [0007]). As the first elastic polymer it is preferable to use an aqueous polyurethane (paragraph [0034]). As the second elastic polymer it is preferable to use a solvent-based polyurethane (paragraph [0044]).
The fiber fineness range of Ashida substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida, because overlapping ranges have been held to establish prima facie obviousness.
Ashida further teaches the content ratio of the first elastic polymer is preferably 0.1 to 60 mass%, more preferably 1 to 50 mass%, particularly preferably 1 to 50 mass%, relative to the mass of the ultrafine fiber, in terms of the good balance between the fullness and the pliability or the like of the resulting napped artificial leather (paragraph [0039]). In Example 1, the mass ratio of the non-woven fabric to the aqueous polyurethane (first polyurethane) was 87/13 (paragraph [0070]).
Ashida does not explicitly teach that the L* value is less than 19.04, however Ashida does teach that the napped artificial leather is dyed black (paragraph [0075]). It is known in the art that the L* scale ranges from 0 (black) to 100 (white) (Ammirati; paragraph [0037]). Therefore it is reasonable to presume that the artificial leather of Ashida has an L* value of less than 19.04, because it is black.

Ashida is silent as to the ultrafine fibers comprising 1.0 to 1.5 mass% carbon black.
Ammirati teaches a high-quality artificial leather having a suede appearance and colors within the range of gray and black, characterized by a high color fastness when exposed to light and a long durability (paragraph [0001]). The microfibrous component contains carbon black pigment in a percentage of 0.05 to 2.00% by mass, preferably 0.15 to 1.50% by mass (paragraph [0046]). By changing the quantity of carbon black in the microfiber it is possible to obtain a large range of color shapes within light grays and blacks (paragraph [0066]).
The weight percent of carbon black range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ammirati, because overlapping ranges have been held to establish prima facie obviousness.
Since both Ashida and Ammirati teach artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Ashida to include 0.15-1.50% by mass of carbon black pigment in order to provide a color of light gray to black, depending on the quantity used.
Additionally, with respect to the L* value, it is reasonable to presume that the artificial leather of Ashida in view of Ammirati has an L* value of less than 19.04, because it uses carbon black in a similar amount to that claimed.

Ashida in view of Ammirati is silent as to the second elastic polymer having a 100% modulus of 4.5 to 12.5 MPa.
Sasaki teaches a leatherlike sheet material which has a base material (I) comprising a nonwoven fabric (A) constituted with ultrafine-fiber bundles having single fiber fineness of no greater than 0.2 de, a high molecular elastomer (B) and a high molecular elastomer (C), and in which a grained surface layer (II) comprising a high molecular elastomer (C)-constituted porous layer (D) and a surface finishing layer (E) is formed on at least one side of the surfaces of the base material (I) (paragraph [0005]). The high molecular elastomer (C) is preferably polyurethane, and has a 100%-elongation modulus of 40-150 kg/cm2 (3.9-14.7 MPa)4 (paragraphs [0013], [0015]-[0016]). When the modulus is less than 40kg/cm2 (3.9 MPa)1 the obtained leather-like material is rich in softness but poor in abrasion resistance, heat resistance, solvent resistance and the like, but when it is greater than 150 kg/cm2 (14.7 MPa)1, the obtained leather-like sheet material has a hard touch, and is poor in properties such as flexing resistance, hardness at low temperatures, and the like (paragraph [0015]).
The 100%-elongation modulus range of Sasaki substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sasaki, because overlapping ranges have been held to establish prima facie obviousness.
Since both Ashida in view of Ammirati and Sasaki teach leather-like sheet materials comprising nonwoven fabrics impregnated with an elastomer and coated with a polyurethane elastomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second polymer elastomer of Ashida in view of Ammirati to have a 100%-elongation of 40-150 kg/cm2 (3.9-14.7 MPa)1 in order to provide a leather-like sheet with sufficient softness, abrasion resistance, heat resistance, solvent resistance, flexing resistance, and hardness at low temperatures.

Ashida further teaches the ultrafine fiber has a fineness of preferably 1 dtex or less, more preferably 0.001 to 1 dtex, further preferably 0.002 to 0.2 dtex (paragraph [0031]). The fibers in Example 1 had a fineness of 0.08 dtex (paragraph [0070).
Ashida in view of Ammirati and Sasaki is silent as to the ultrafine fibers having an average yarn toughness of 20.0 cN*% or less, preferably 8.0 to 20.0 cN*%, most preferably 18.0 to 20.0 cN*%.
Lilly teaches textile fabrics which are easily napped due to the yarn used in preparing the fabrics (col. 1, lines 6-10). One way of making a yarn which is easily napped is by decreasing the tensile strength of the yarn fibers (col. 1, lines 24-25). Accordingly, Lilly teaches a polyethylene terephthalate homopolymer yarn having an elongation of from about 20% to about 80% and a tenacity of from about 2.5 to 3.5 grams/denier (2.21-3.09 cN/dtex)5,6 (col. 2, lines 20-22).
Since both Ashida in view of Ammirati and Sasaki and Lilly teach napped artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Ashida in view of Ammirati and Sasaki to have an elongation of from about 20% to about 80% and a tenacity of from about 2.5 to 3.5 grams/denier in order to provide fibers which are easily napped.
With respect to the toughness, it is noted that according to paragraph [0053] of the specification as filed, toughness (cN*%) = breaking strength (cN) x breaking elongation (%)/number of ultrafine fibers. Using this equation and the preferred fineness taught by Ashida, Ashida in view of Ammirati, Sasaki, and Lilly teaches a toughness range of 0.088 cN*%7 to 37.08 cN*%8.
The toughness range of Ashida in view of Ammirati, Sasaki, and Lilly substantially overlaps the claimed range in the instant claims 1, 3, and 20. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida in view of Ammirati, Sasaki, and Lilly, because overlapping ranges have been held to establish prima facie obviousness.

Ashida further teaches the length of the napped fibers is preferably 1 to 500 microns, more preferably 30 to 200 microns, from the viewpoint of providing a napped artificial leather having fine short fibers resembling those of a natural nubuck leather (paragraph [0058]).
The napped fiber height range of Ashida substantially overlaps the claimed range in the instant claims 1 and 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida, because overlapping ranges have been held to establish prima facie obviousness.
Ashida in view of Ammirati, Sasaki, and Lilly is silent as to the napped surface having a density of peaks of 25/432 mm2 or more, preferably 35/432 mm2 or more, as measured in accordance with ISO 25178.
Yoneda teaches a napped leather-like sheet material with a nap having a good feel and touch composed of an entangled nonwoven fabric made of ultrafine fibers and an elastomer contained therein and having a nap made of ultrafine fibers raised on one or both sides (paragraphs [0002], [0010]). The nap height or length or nap density of the napped portion is not particularly restricted but may be adjusted according to the intended use of the napped leather-like material (paragraph [0024]). Generally, a mean nap length of 0.05 to 2 mm and a nap density of 10,000 to 300,000 fibers/cm2 are preferred (paragraph [0024]). If the nap density is less than 10,000 fibers, the natural leather and suede-like appearance will hardly be obtained and, further, the surface touch tends to be poor in nubuck-like velvetiness and smoothness (paragraph [0024]). A density higher than 300,000 fibers is excessive and the writing effect tends to decrease (paragraph [0024]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the nap density measured in accordance with ISO 25178 to include the claimed range. One would have been motivated to provide a nap density that provides the desired suede-like appearance and velvetiness and smoothness for the intended use without adversely decreasing the writing effect. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Ashida in view of Ammirati, Sasaki, Lilly, and Yoneda teaches the claimed invention above but does not expressly teach wherein the napped surface has, after a Martindale abrasion test in accordance with JIS L 1096 (6.17.5 E method, Martindale method) under a pressing load of 12 kPa and 50000 times of abrasions, a ratio of the polyurethane observed by a surface observation using an electron microscope in a portion that has been subjected to the Martindale abrasion test, of 4.0% or less and wherein a difference in an L* value based on an L*a*b* color system in a portion of the napped surface that has been subjected to the Martindale abrasion test before and after the Martindale abrasion test is 6.0 or less, preferably 5.0 or less. It is reasonable to presume that the ratio of polyurethane observed and the lightness difference is inherent to Ashida in view of Ammirati, Sasaki, Lilly, and Yoneda. Support for said presumption is found in that Ashida in view of Ammirati, Sasaki, Lilly, and Yoneda teaches similar the use of a similar polyurethane with a similar application method as the instant invention.
The instant specification teaches that the amount of the second polyurethane applied to the napped surface is preferably 0.5 to 10 g/m2, more preferably 2 to 8 g/m2 (instant specification; paragraph [0039]) and that the polyurethane is preferably a solvent based polyurethane (instant specification; paragraph [0038]). Additionally, the apparent density of the final napped artificial leather of the instant invention is preferably 0.4 to 0.7 g/cm3, more preferably 0.45 to 0.6 g/cm3 (instant specification; paragraph [0044]). The instant specification further teaches that when the napped surface has a ratio of polyurethane observed of 4.0% or less, it is possible to obtain a napped artificial leather having high whitening resistance against friction or abrasion, such as napped artificial leather exhibits whitening represented by a delta L* of less than 6.0 (instant specification; paragraph [0009]).
Similarly, Ashida teaches that the polyurethane used is a solvent-based polyurethane (Ashida; paragraph [0044]), and is applied in a weight per unit are of 0.0001 to 0.1 times, more preferably 0.001 to 0.05 times the weight per area of the first elastic polymer (Ashida; paragraph [0051]). The weight per unit area of the ultrafine filament non-woven fabric is preferably 140 to 3000 g/m2, more preferably 200 to 2000 g/m2, and the content ratio of the first elastic polymer is preferably 0.1 to 60 mass%, particularly preferably 1 to 50 mass%, relative the mass of the ultrafine fibers (Ashida; paragraphs [0032], [0039]). This results in a broad weight per unit area of the first elastic polymer of 0.14-1800 g/m2, and a preferred weight per unit area of 2-1000 g/m2 (weight per unit area * mass% first elastic polymer). This in turn results in a broad weight per unit area of the second elastic polymer of 0.000014-180 g/m2, and a preferred weight per unit area of 0.002-50 g/m2. It is noted that Ashida also teaches dissolving a portion of the second elastic polymer once it is applied (Ashida; paragraph [0052]). Finally, Ashida also teaches an apparent density of the final napped artificial leather of 0.4-0.7 g/cm3, preferably 0.5 to 0.6 g/cm3 (Ashida; paragraph [0059]).
Since Ashida teaches the use of the same type of polyurethane applied in similar amounts which result in a final artificial leather with similar apparent densities, in addition with the removal of some of the surface polyurethane applied, it is reasonable to presume Ashida, after a Martindale abrasion test in accordance with JIS L 1096 (6.17.5 E method, Martindale method) under a pressing load of 12 kPa and 50000 times of abrasions, a ratio of the polyurethane observed by a surface observation using an electron microscope in a portion that has been subjected to the Martindale abrasion test, of 4.0% or less which in turn results in a delta L* of less than 6.0.
In the alternative, the claimed ratio of polyurethane observed and L* difference would obviously have been provided by the process described in Ashida.

With respect to claim 21, Ashida in view of Ammirati, Sasaki, Lilly, and Yoneda teaches all the limitations of claim 1 above. Ashida further teaches the content of the second elastic polymer relative to the mass of the fiber sheet is preferably 0.00001 to 0.01 mass%, more preferably 0.0001 to 0.001 mass%, from the viewpoint of achieving a good balance between the fullness and pliability or the like of the resulting napped artificial leather and appropriately constraining the napped fibers (paragraph [0050]). An excessively high content ratio of the second elastic polymer tends to give rise to a hard surface and generation of fine creases (paragraph [0050]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the second polyurethane to include the claimed range. One would have been motivated to provide enough polyurethane to appropriately constrain the napped fibers while also achieving fullness and pliability of the resulting napped artificial leather without a hard surface and creases. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).


Alternate Rejection
In the event it is determined Ashida does not teach an L* value based on an L*a*b* color system of 35 or less, claims 1-3, 6-7, and 20 would be rejected as follows.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashida (WO 2015/045367)9,1011 in view of Ammirati (US 2011/0070422)3, Sasaki (US 2002/0098756)3, Lilly (US 5416958)3, and Yoneda (US 2002/0114919)3.
With respect to claims 1-3, 6-7, and 20, Ashida teaches a napped artificial leather for use as a surface material for clothing, shoes, articles of furniture, car sheets, general merchandise, and the like which has excellent pilling resistance (paragraph [0001]). The napped artificial leather includes a fiber sheet obtained by impregnating a first elastic polymer into a nonwoven fabric that is an entangled body of ultrafine fibers with a fineness of 1 dtex or less, wherein the fiber sheet includes, on one or both surfaces thereof, a napped surface obtained by the ultrafine fibers, and further includes a second elastic polymer fixed to the basal potions of the napped ultrafine fibers and is unevenly distributed on a surface layer of the fiber sheet (paragraph [0007]). As the first elastic polymer it is preferable to use an aqueous polyurethane (paragraph [0034]). As the second elastic polymer it is preferable to use a solvent-based polyurethane (paragraph [0044]).
The fiber fineness range of Ashida substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida, because overlapping ranges have been held to establish prima facie obviousness.
Ashida further teaches the content ratio of the first elastic polymer is preferably 0.1 to 60 mass%, more preferably 1 to 50 mass%, particularly preferably 1 to 50 mass%, relative to the mass of the ultrafine fiber, in terms of the good balance between the fullness and the pliability or the like of the resulting napped artificial leather (paragraph [0039]). In Example 1, the mass ratio of the non-woven fabric to the aqueous polyurethane (first polyurethane) was 87/13 (paragraph [0070]).

Ashida is silent as to the ultrafine fibers comprising 1.0 to 1.5 mass% carbon black.
Ammirati teaches a high-quality artificial leather having a suede appearance and colors within the range of gray and black, characterized by a high color fastness when exposed to light and a long durability (paragraph [0001]). The microfibrous component contains carbon black pigment in a percentage of 0.05 to 2.00% by mass, preferably 0.15 to 1.50% by mass (paragraph [0046]). By changing the quantity of carbon black in the microfiber it is possible to obtain a large range of color shapes within light grays and blacks (paragraph [0066]).
The weight percent of carbon black range substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ammirati, because overlapping ranges have been held to establish prima facie obviousness.
Since both Ashida and Ammirati teach artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Ashida to include 0.15-1.50% by mass of carbon black pigment in order to provide a color of light gray to black, depending on the quantity used.

Ashida is silent as to the napped surface having an L* value (lightness) based on a L*a*b* color system of 19.04 or less.
Ammirati teaches a high-quality artificial leather, having a suede appearance and colors within the range of grey and black, characterized by a high color fastness when exposed to light and a long durability for use in car interiors (paragraph [0001]). Ammirati further teaches that in the CIELAB system L represents luminosity and can have values from 100 (white) to 0 (black) (paragraph [0037]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the lightness L* to include the claimed range. One would have been motivated to provide a color with the desired brightness/luminosity, closer to 100 for a lighter color and closer to 0 for a darker color. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Ashida in view of Ammirati is silent as to the second elastic polymer having a 100% modulus of 4.5 to 12.5 MPa.
Sasaki teaches a leatherlike sheet material which has a base material (I) comprising a nonwoven fabric (A) constituted with ultrafine-fiber bundles having single fiber fineness of no greater than 0.2 de, a high molecular elastomer (B) and a high molecular elastomer (C), and in which a grained surface layer (II) comprising a high molecular elastomer (C)-constituted porous layer (D) and a surface finishing layer (E) is formed on at least one side of the surfaces of the base material (I) (paragraph [0005]). The high molecular elastomer (C) is preferably polyurethane, and has a 100%-elongation modulus of 40-150 kg/cm2 (3.9-14.7 MPa)12 (paragraphs [0013], [0015]-[0016]). When the modulus is less than 40kg/cm2 (3.9 MPa)1 the obtained leather-like material is rich in softness but poor in abrasion resistance, heat resistance, solvent resistance and the like, but when it is greater than 150 kg/cm2 (14.7 MPa)1, the obtained leather-like sheet material has a hard touch, and is poor in properties such as flexing resistance, hardness at low temperatures, and the like (paragraph [0015]).
The 100%-elongation modulus range of Sasaki substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Sasaki, because overlapping ranges have been held to establish prima facie obviousness.
Since both Ashida in view of Ammirati and Sasaki teach leather-like sheet materials comprising nonwoven fabrics impregnated with an elastomer and coated with a polyurethane elastomer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second polymer elastomer of Ashida in view of Ammirati to have a 100%-elongation of 40-150 kg/cm2 (3.9-14.7 MPa)1 in order to provide a leather-like sheet with sufficient softness, abrasion resistance, heat resistance, solvent resistance, flexing resistance, and hardness at low temperatures.


Ashida further teaches the ultrafine fiber has a fineness of preferably 1 dtex or less, more preferably 0.001 to 1 dtex, further preferably 0.002 to 0.2 dtex (paragraph [0031]). The fibers in Example 1 had a fineness of 0.08 dtex (paragraph [0070).
Ashida in view of Ammirati and Sasaki is silent as to the ultrafine fibers having an average yarn toughness of 20.0 cN*% or less, preferably from 8 cN*% to 20 cN*%, most preferably 18.0 to 20.0 cN*%.
Lilly teaches textile fabrics which are easily napped due to the yarn used in preparing the fabrics (col. 1, lines 6-10). One way of making a yarn which is easily napped is by decreasing the tensile strength of the yarn fibers (col. 1, lines 24-25). Accordingly, a polyethylene terephthalate homopolymer yarn having an elongation of from about 20% to about 80% and a tenacity of from about 2.5 to 3.5 grams/denier (2.21-3.09 cN/dtex)13,14 (col. 2, lines 20-22).
Since both Ashida in view of Ammirati and Sasaki and Lilly teach napped artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Ashida in view of Ammirati and Sasaki to have an elongation of from about 20% to about 80% and a tenacity of from about 2.5 to 3.5 grams/denier in order to provide fibers which are easily napped.
With respect to the toughness, it is noted that according to paragraph [0053] of the specification as filed, toughness (cN*%) = breaking strength (cN) x breaking elongation (%)/number of ultrafine fibers. Using this equation and the preferred fineness taught by Ashida, Ashida in view of Ammirati, Sasaki, and Lilly teaches a toughness range of 0.088 cN*%15 to 37.08 cN*%16.
The toughness range of Ashida in view of Ammirati, Sasaki, and Lilly substantially overlaps the claimed range in the instant claims 1, 3, and 20. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida in view of Ammirati, Sasaki, and Lilly, because overlapping ranges have been held to establish prima facie obviousness.

Ashida further teaches the length of the napped fibers is preferably 1 to 500 microns, more preferably 30 to 200 microns, from the viewpoint of providing a napped artificial leather having fine short fibers resembling those of a natural nubuck leather (paragraph [0058]).
The napped fiber height range of Ashida substantially overlaps the claimed range in the instant claims 1 and 2. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ashida, because overlapping ranges have been held to establish prima facie obviousness.
Ashida in view of Ammirati and Sasaki is silent as to the napped surface having a density of peaks of 25/432 mm2 or more, preferably 35/432 mm2, as measured in accordance with ISO 25178.
Yoneda teaches a napped leather-like sheet material with a nap having a good feel and touch composed of an entangled nonwoven fabric made of ultrafine fibers and an elastomer contained therein and having a nap made of ultrafine fibers raised on one or both sides (paragraphs [0002], [0010]). The nap height or length or nap density of the napped portion is not particularly restricted but may be adjusted according to the intended use of the napped leather-like material (paragraph [0024]). Generally, a mean nap length of 0.05 to 2 mm and a nap density of 10,000 to 300,000 fibers/cm2 are preferred (paragraph [0024]). If the nap density is less than 10,000 fibers, the natural leather and suede-like appearance will hardly be obtained and, further, the surface touch tends to be poor in nubuck-like velvetiness and smoothness (paragraph [0024]). A density higher than 300,000 fibers is excessive and the writing effect tends to decrease (paragraph [0024]).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to optimize the nap density measured in accordance with ISO 25178 to include the claimed range. One would have been motivated to provide a nap density that provides the desired suede-like appearance and velvetiness and smoothness for the intended use without adversely decreasing the writing effect. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Ashida in view of Ammirati, Sasaki, Lilly, and Yoneda teaches the claimed invention above but does not expressly teach wherein the napped surface has, after a Martindale abrasion test in accordance with JIS L 1096 (6.17.5 E method, Martindale method) under a pressing load of 12 kPa and 50000 times of abrasions, a ratio of the polyurethane observed by a surface observation using an electron microscope in a portion that has been subjected to the Martindale abrasion test, of 4.0% or less and wherein a difference in an L* value based on an L*a*b* color system in a portion of the napped surface that has been subjected to the Martindale abrasion test before and after the Martindale abrasion test is 6.0 or less. It is reasonable to presume that the ratio of polyurethane observed and the lightness difference is inherent to Ashida in view of Ammirati, Sasaki, Lilly, and Yoneda. Support for said presumption is found in that Ashida in view of Ammirati, Sasaki, Lilly, and Yoneda teaches similar the use of a similar polyurethane with a similar application method as the instant invention.
The instant specification teaches that the amount of the second polyurethane applied to the napped surface is preferably 0.5 to 10 g/m2, more preferably 2 to 8 g/m2 (instant specification; paragraph [0039]) and that the polyurethane is preferably a solvent based polyurethane (instant specification; paragraph [0038]). Additionally, the apparent density of the final napped artificial leather of the instant invention is preferably 0.4 to 0.7 g/cm3, more preferably 0.45 to 0.6 g/cm3 (instant specification; paragraph [0044]). The instant specification further teaches that when the napped surface has a ratio of polyurethane observed of 4.0% or less, it is possible to obtain a napped artificial leather having high whitening resistance against friction or abrasion, such as napped artificial leather exhibits whitening represented by a delta L* of less than 6.0 (instant specification; paragraph [0009]).
Similarly, Ashida teaches that the polyurethane used is a solvent-based polyurethane (Ashida; paragraph [0044]), and is applied in a weight per unit are of 0.0001 to 0.1 times, more preferably 0.001 to 0.05 times the weight per area of the first elastic polymer (Ashida; paragraph [0051]). The weight per unit area of the ultrafine filament non-woven fabric is preferably 140 to 3000 g/m2, more preferably 200 to 2000 g/m2, and the content ratio of the first elastic polymer is preferably 0.1 to 60 mass%, particularly preferably 1 to 50 mass%, relative the mass of the ultrafine fibers (Ashida; paragraphs [0032], [0039]). This results in a broad weight per unit area of the first elastic polymer of 0.14-1800 g/m2, and a preferred weight per unit area of 2-1000 g/m2 (weight per unit area * mass% first elastic polymer). This in turn results in a broad weight per unit area of the second elastic polymer of 0.000014-180 g/m2, and a preferred weight per unit area of 0.002-50 g/m2. It is noted that Ashida also teaches dissolving a portion of the second elastic polymer once it is applied (Ashida; paragraph [0052]). Finally, Ashida also teaches an apparent density of the final napped artificial leather of 0.4-0.7 g/cm3, preferably 0.5 to 0.6 g/cm3 (Ashida; paragraph [0059]).
Since Ashida teaches the use of the same type of polyurethane applied in similar amounts which result in a final artificial leather with similar apparent densities, in addition with the removal of some of the surface polyurethane applied, it is reasonable to presume Ashida, after a Martindale abrasion test in accordance with JIS L 1096 (6.17.5 E method, Martindale method) under a pressing load of 12 kPa and 50000 times of abrasions, a ratio of the polyurethane observed by a surface observation using an electron microscope in a portion that has been subjected to the Martindale abrasion test, of 4.0% or less which in turn results in a delta L* of less than 6.0.
In the alternative, the claimed ratio of polyurethane observed and L* difference would obviously have been provided by the process described in Ashida.

With respect to claim 21, Ashida in view of Ammirati, Sasaki, Lilly, and Yoneda teaches all the limitations of claim 1 above. Ashida further teaches the content of the second elastic polymer relative to the mass of the fiber sheet is preferably 0.00001 to 0.01 mass%, more preferably 0.0001 to 0.001 mass%, from the viewpoint of achieving a good balance between the fullness and pliability or the like of the resulting napped artificial leather and appropriately constraining the napped fibers (paragraph [0050]). An excessively high content ratio of the second elastic polymer tends to give rise to a hard surface and generation of fine creases (paragraph [0050]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the second polyurethane to include the claimed range. One would have been motivated to provide enough polyurethane to appropriately constrain the napped fibers while also achieving fullness and pliability of the resulting napped artificial leather without a hard surface and creases. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).

Response to Arguments
Response – Specification
The objection to the amendment to the disclosure filed August 23, 2021 under 35 U.S.C. 132(a) because it introduces new matter into the disclosure has been withdrawn in light of Applicants arguments on pages 6-8 of the response filed February 24, 2022.

Response – Claim Rejections 35 USC §112
The rejections of claims 3 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have been withdrawn in light of Applicant’s arguments on pages 6-8 of the response filed February 24, 2022.


Response – Claim Rejections 35 USC §103
Applicant's arguments filed February 24, 2022 have been fully considered but they are not persuasive.
On pages 9-10 of the response Applicant submits that Ashida’s napped artificial leather, as modified based on Ammirati and Sasaki does not necessarily or inherently exhibit 4.0% or less of the area of polyurethane and 6.0 or less of the ΔL* value after the Martindale abrasion test. Ashida’s napped artificial leather may be in any color, and Ashida does not state that a napped artificial leather prepared in the Examples was dyed black using carbon black. Thus, Ashida’s napped artificial leather in view of Ammirati and Sasaki could be in any color and may not contain carbon black, and may have substantially different composition and color from the ultrafine fibers recited in claim 1. Applicant further submits the Office relies on hindsight.
The Examiner respectfully disagrees. Ashida in view of Ammirati and Sasaki teaches the same composition and color as the claimed invention. As described in the rejections of claim 1 above, Ammirati teaches a high-quality artificial leather having a suede appearance and colors within the range of gray and black, characterized by a high color fastness when exposed to light and a long durability (Ammirati; paragraph [0001]). The microfibrous component contains carbon black pigment in a percentage of 0.05 to 2.00% by mass, preferably 0.15 to 1.50% by mass (Ammirati; paragraph [0046]). By changing the quantity of carbon black in the microfiber it is possible to obtain a large range of color shades within light grays and blacks (Ammirati; paragraph [0066]).
Since both Ashida and Ammirati teach black artificial leather, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers of Ashida to include 0.15-1.50% by mass of carbon black pigment in order to provide a color of light gray to black, depending on the quantity used. Since Ashida in view of Ammirati teaches the use of carbon black in the same amount, it is reasonable to presume it is the same color as the claimed invention. Additionally and alternatively it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to optimize the lightness L* value to include the claimed range. One would have been motivated to provide a color with the desired brightness/luminosity, closer to 100 for a lighter color and closer to 0 for a darker color. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II).
With respect to the status of the napped artificial leather after being subjected to a Martindale abrasion test, as discussed above, Ashida in view of Ammirati, Sasaki, Lilly, and Yoneda teaches the claimed invention above but does not expressly teach wherein the napped surface has, after a Martindale abrasion test in accordance with JIS L 1096 (6.17.5 E method, Martindale method) under a pressing load of 12 kPa and 50000 times of abrasions, a ratio of the polyurethane observed by a surface observation using an electron microscope in a portion that has been subjected to the Martindale abrasion test, of 4.0% or less and wherein a difference in an L* value based on an L*a*b* color system in a portion of the napped surface that has been subjected to the Martindale abrasion test before and after the Martindale abrasion test is 6.0 or less. It is reasonable to presume that the ratio of polyurethane observed and the lightness difference is inherent to Ashida in view of Ammirati, Sasaki, Lilly, and Yoneda. Support for said presumption is found in that Ashida in view of Ammirati, Sasaki, Lilly, and Yoneda teaches similar the use of a similar polyurethane with a similar application method as the instant invention.
The instant specification teaches that the amount of the second polyurethane applied to the napped surface is preferably 0.5 to 10 g/m2, more preferably 2 to 8 g/m2 (instant specification; paragraph [0039]) and that the polyurethane is preferably a solvent based polyurethane (instant specification; paragraph [0038]). Additionally, the apparent density of the final napped artificial leather of the instant invention is preferably 0.4 to 0.7 g/cm3, more preferably 0.45 to 0.6 g/cm3 (instant specification; paragraph [0044]). The instant specification further teaches that when the napped surface has a ratio of polyurethane observed of 4.0% or less, it is possible to obtain a napped artificial leather having high whitening resistance against friction or abrasion, such as napped artificial leather exhibits whitening represented by a delta L* of less than 6.0 (instant specification; paragraph [0009]).
Similarly, Ashida teaches that the polyurethane used is a solvent-based polyurethane (Ashida; paragraph [0044]), and is applied in a weight per unit are of 0.0001 to 0.1 times, more preferably 0.001 to 0.05 times the weight per area of the first elastic polymer (Ashida; paragraph [0051]). The weight per unit area of the ultrafine filament non-woven fabric is preferably 140 to 3000 g/m2, more preferably 200 to 2000 g/m2, and the content ratio of the first elastic polymer is preferably 0.1 to 60 mass%, particularly preferably 1 to 50 mass%, relative the mass of the ultrafine fibers (Ashida; paragraphs [0032], [0039]). This results in a broad weight per unit area of the first elastic polymer of 0.14-1800 g/m2, and a preferred weight per unit area of 2-1000 g/m2 (weight per unit area * mass% first elastic polymer). This in turn results in a broad weight per unit area of the second elastic polymer of 0.000014-180 g/m2, and a preferred weight per unit area of 0.002-50 g/m2. It is noted that Ashida also teaches dissolving a portion of the second elastic polymer once it is applied (Ashida; paragraph [0052]). Finally, Ashida also teaches an apparent density of the final napped artificial leather of 0.4-0.7 g/cm3, preferably 0.5 to 0.6 g/cm3 (Ashida; paragraph [0059]).
Since Ashida teaches the use of the same type of polyurethane applied in similar amounts which result in a final artificial leather with similar apparent densities, in addition with the removal of some of the surface polyurethane applied, it is reasonable to presume Ashida, after a Martindale abrasion test in accordance with JIS L 1096 (6.17.5 E method, Martindale method) under a pressing load of 12 kPa and 50000 times of abrasions, a ratio of the polyurethane observed by a surface observation using an electron microscope in a portion that has been subjected to the Martindale abrasion test, of 4.0% or less which in turn results in a delta L* of less than 6.0.
In the alternative, the claimed ratio of polyurethane observed and L* difference would obviously have been provided by the process described in Ashida.
The instant specification is silent as to the color of the napped artificial leather affecting the properties cited by Applicant, and Applicant has not provided evidence that the color would affect these properties. The arguments of counsel cannot take the place of evidence in the record. See MPEP 716.01(c). Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. See MPEP 2112(V). It is the position of the Examiner that sufficient evidence and reasoning has been provided to show why the claimed properties are inherent to the prior art.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On pages 10-11 of the response Applicant submits that the advantages of using a solvent-based polyurethane having a 100% modulus of 4.5-12.5 MPa provides unexpected results with respect to the surface polyurethane ratio and delta L* value after the Martindale abrasion test.
Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP 716.02. Additionally, the burden rests with Applicant to establish the results are unexpected and significant. MPEP 716.02(b).
With respect to (i), an affidavit or declaration under 37 CFR 1.132 fairly comparing the results with the closest prior art has not been provided. While a discussion concerning the difference between the inventive examples and the comparative examples has been provided, the comparative examples are not equivalent to Ashida, if that is the prior art chosen for comparison.
With respect to (ii), the claims are not commensurate in scope with the Examples 1-3 which are relied on for the unexpected results. For example, Examples 1-3 have a fiber fineness of 0.3 dtex, however claim 1 recites a fiber fineness of 0.1 to 0.5 dtex. Other features are also not claimed in claim 1 or are broader in scope in claim 1 than in the examples, for example the presence of carbon black in 1.0-1.5 wt%, the ratio and 100% modulus of the first polyurethane, and the surface density of peaks. Applicant argues that where a claim is necessarily limited by a claimed property it is de facto limited to those combinations of elements that achieve that property, making a showing of the unexpected property to be commensurate in scope with the claims. It is noted that the ranges of the properties relied on for unexpected results are not commensurate in scope with the claims. Claim 1 claims a surface ratio of polyurethane after the abrasion test of 4.0% or less, however in Table 1 the ratio ranges from 0.30-3.42%. Additionally claim 1 claims a ΔL* of 6.0 or less, however in Table 1 the ΔL* ranges from 2.43 to 5.32.
With respect to (iii), Applicant has not established that the results are unexpected and significant, rather showed that the inventive examples and the comparative examples are different, which is expected to an extent. Applicant also argues that the results would have been unexpected from Ashida and Sasaki since Ashida is silent about controlling a 100% modulus of polyurethane and Sasaki is silent about any relationship between a 100% modulus of polyurethane and color (lightness) change of a fabric including the polyurethane due to friction. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 English equivalent US 2016/0215444 use as reference
        3 Previously presented
        4 Note 1 kg/cm2 = 0.098 MPa
        5 1 gram force = 0.98cN
        6 1 denier = 1.11 dtex
        7 2.21 cN/dtex * 0.002 dtex * 20%
        8 3.09 cN/dtex * 0.2 dtex * 80%
        9 Cited in IDS
        10 English equivalent US 2016/0215444 use as reference
        11 Previously presented
        12 Note 1 kg/cm2 = 0.098 MPa
        13 1 gram force = 0.98cN
        14 1 denier = 1.11 dtex
        15 2.21 cN/dtex * 0.002 dtex * 20%
        16 3.09 cN/dtex * 0.2 dtex * 80%